The exceptions raise no questions of law. They are based upon the claim that the trial court did not find in accordance with the weight of the evidence. The weight of the evidence is fully and finally determined by the trial court, and the findings of the court relating thereto will not be disturbed by this court. Pitman v. Mauran, 69 N.H. 230; Wilbur v. Berry,71 N.H. 619. Furthermore, if the plaintiff desired to raise the question that the facts found by the court were not warranted by the evidence, she should have made the objection at the trial. "This objection is not transferred by the general exception to the verdict, and was waived by the submission of the issue without raising the question by the appropriate motion." Tilton v. Tilton, 74 N.H. 602; Farnham v. Anderson, 74 N.H. 405; Elwell v. Roper, 72 N.H. 585; Head  Dowst Co. v. Breeders' Club,75 N.H. 449.
Exceptions overruled.
All concurred.